DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 03/07/2022 are acknowledged and entered.

Claims 1-3, 5, 8, and 10-14 were pending.  In the amendment as filed, applicants have amended claims 1, 8, and 10; cancelled claim 5; and added claim 17.  Therefore, claims 1-3, 8, 10-14, and 17 are currently pending. 

Claims 2, 8, and 10-14 are drawn to non-elected species and/or inventions, wherein the election was made with traverse in the reply filed on 06/15/2020 in respond to the restriction and/or species election requirements mailed on 04/15/2020, and thus, these claims remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) and there being no allowable generic claim.

Additionally, it is relevant to note in regards to the rejoinder of the method claims (i.e. pending claims 8 and 10-14) as discussed in the previous Office actions, applicant is reminded in order to retain the right to rejoinder the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder (see e.g. MPEP § 821.04(b); para. 7 of the Office action mailed on 04/15/2020; para. 6 of the Office action mailed on 07/24/2020).

Accordingly, claims 1-3 and 17 are under consideration in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 03/07/2022 has been reviewed as recorded in PTO-1449 form(s).

Maintained Rejection(s)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Patent 7,037,906 B1).
Claim interpretation – claim 1 recites a “pharmaceutical composition, for administration into a lymph node for therapeutic or prophylactic treatment of cancer, comprising at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant alkaloid as an active ingredient, wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s”.  The limitation of ‘for administration into a lymph node for therapeutic or prophylactic treatment of cancer’ is direct to a type of pharmaceutical form for systemic administration and circulation in the circulatory system, including intravenous formulations, such as saline (see instant specification paras. [0003] and [0031]).  The limitation of ‘at least one anticancer drug selected from the group consisting of an antimetabolite and an anticancer plant alkaloid as an active ingredient’ is direct to a type of ‘anticancer drug’/‘active ingredient’ where the ‘anticancer plant alkaloid’ is known in the art as compound obtained from plant with activity to slow the growth or kill tumor cells, and are organic nitrogen-containing bases, such as morphine and nicotine; and instant claim 3 specifies irinotecan, which is a known anticancer plant alkaloid and its synonyms includes “CPT-11” (see National Center for Biotechnology Information. “PubChem Compound Summary for CID 60838, Irinotecan” PubChem, Created 2005-06-24).  In regard to the limitation of ‘wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s’, viscosity is a standard unit of measure that quantitates certain fluid properties that scale to rates of flow; the lower limit of 1 mPa•s is the viscosity of water at 20℃, the upper limit of 10 mPa•s is approximately the viscosity of blood (see Viscosity retrieved from resources.saylor.org/wwwresources/archived/site/wp-content/uploads/2011/04/Viscosity.pdf).
Here, Lee discloses methods and pharmaceutical compositions for modulating tumor growth or metastasis and exemplified various pharmaceutical compositions (see Abstract; Examples I and II on col. 17 thru col. 21).  Lee also discloses the followings: (i) administration can be achieved by any suitable route, such as parenterally, transmucosally, e.g., orally, nasally, or rectally, or transdermally. Preferably, administration is parenteral, e.g., via intravenous injection. Alternative means of administration also include, but are not limited to, intra-arteriole, intramuscular, intradermal, subcutaneous, intraperitoneal, intraventricular, and intracranial administration, or by injection into the tumor(s) being treated or into tissues surrounding the tumor(s) (refers to ‘for administration into a lymph node for therapeutic or prophylactic treatment of cancer’ of instant claim 1) (col. 13, lines 47-55).  (ii) Drug administration: For administration to rodents, CA4P was dissolved in normal saline (0.9% NaCl). Paclitaxel was dissolved in a 50/50 mixture of ethanol and Cremophor® and stored at 4° C.; and CPT-11 (refers to ‘anticancer drug’/‘active ingredient’/‘anticancer plant alkaloid’ of instant claim 1 and ‘irinotecan’ of instant claim 3) was dissolved in normal saline (col. 16, lines 20-26).  It is art recognized that the saline solution of Lee is similar in viscosity as water at the same temperature and pressure that is 1 mPa•s is the viscosity of water at 20℃ (see Kestin et al. (J. Phys. Chem. Ref. Data, 1981, 10(1), pp. 71-87) Table 16 on pg. 82).  Thus, this disclosure anticipated the limitation of ‘wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s’ of instant claim 1.  (iii) Preferred dosages for CPT-11 are within 100-125 mg/m2, once a week (col. 15, lines 54-55).  Dose conversion between species are known in the art (see Nair et al. (J. Basic Clin. Pharm., 2016, 7(2), pp. 27-31) Table 1 on pg. 29).  The average body surface area of a mouse is 0.007 m2, and as a result, Lee dosage range is 0.7 mg to 0.875 mg for a mouse and converting to human dose by multiplying this animal dose by 0.081 is 0.0567 mg to 0.0709 mg.  Thus, this disclosure anticipated the limitation of newly amended claim 1 and newly added claim 17.
Therefore, the composition and method of Lee anticipate the instant claimed invention.
Response to Arguments
Applicant’s arguments directed to the above rejection under 35 U.S.C. 102(a)(1) were considered but they are not persuasive for the following reasons.  Please note that the above rejection has been modified from its original version to more clearly address applicant’s newly amended and/or added claims, and/or arguments.
[1] Applicant contends that the reference of Lee does not anticipate the invention of the instant claims because Lee does not teach the claimed dosage of claim 1.
This is not found persuasive for the following reasons: 
[1] The examiner respectfully disagrees.  It is the examiner’s position that the reference of Lee does anticipate the invention of the instant claims.  First, claims 1, 3, and 17 as a whole is directed to a product and its structural feature(s) primary element is ‘at least one’ active agent/ingredient and the type of ‘anticancer plant alkaloid’ as recited by instant claim 3.  The ‘wherein’ clause (“wherein the pharmaceutical composition has a viscosity of 1 to 10 mPa•s”) and the limitation of ‘for administration into a lymph node for therapeutic or prophylactic treatment of cancer’ merely invoke that the structural feature(s) of the product as a whole is directed to a type of pharmaceutical form that is a parenteral solution.  These limitations do not invoke any type of specificity regarding the type of parenteral solution such as its structural feature(s) and/or formulation(s).  Furthermore, the present specification do not define these limitations with any type of specificity such as the structural feature(s) that would correspond to these functional limitations.  Here, as clearly discussed in the above rejection, the product of Lee meets all the primary elements of the claimed product as recited by claims 1, 3, and 17.  Second, ‘wherein’ clause as recited by instant claims 1 and 17 directed to the amount/concentration regarding the claimed ‘antimetabolite’ and ‘anticancer plant alkaloid’ do not invoke any type of specificity regarding the type of ‘antimetabolite’ and/or the type of ‘anticancer plant alkaloid’ such as their structural feature(s).  However, as clearly discussed in the above rejection, Lee does disclose the claimed amount/concentration as recited by instant claims 1 and 17.  Further, applicant argument that “the Lee dosage range, i.e., 100-125 mg/m2”, is considered to be for a human, rather than for a mouse” is not factually supported for the reference of Lee does specifically disclose that the preferred dosages are only for human.  Lee exemplified the use in rodent (see col. 16, lines 18-26), and as a result, the conversion as discussed in the above rejection is proper. 
Therefore, the teachings of Lee do anticipate the invention of the instant claims, and the rejection is maintained.

New Rejection(s) – Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
The newly added claim 17 have no clear support in the originally filed specification and/or claims.  The original specification disclosed the followings: ‘The single dosage amount of the composition as an antimetabolite is 1 ng to 100 mg, preferably 10 ng to 10 mg and more preferably 100 ng to 1 mg, which is about 1/109 to l/3 of the dosage amount conventionally used for systemic administration. The single dosage amount of the composition as an anticancer plant alkaloid is 1 ng to 20 mg, preferably 10 ng to 10 mg and more preferably 100 ng to 1 mg, which is about 1/107 to 2/3 of the dosage amount conventionally used for systemic administration’ (see pg. 15, para. [0024]).  These disclosures do not support this newly added limitation.  None of the original claims recite this newly added limitation.  Thus, this newly added limitation has no specification and original claim support, and it is considered new matter.
Consequently, claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 4, 2022